Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/14/20 is being considered by the examiner.

Claim Objections
Claim 6 is objected to because of the following informalities:  claim 6 recites “the entitlement of the mobile device is verified,” which is based on claim 2 instead of claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Savolainen U.S. Pub. No. 20170124534 (hereinafter Savolainen) in view of Maes U.S. Pub. No. 20050009517 (hereinafter Maes).

As per claim 1, 13 and 14, Savolainen discloses a computer implemented method/system/medium of a first network access point to provide network access for a mobile device, the mobile device associated with a second network access point by a digitally signed record in a blockchain, wherein the blockchain is accessible via a network and includes a plurality of records validated by miner computing components, wherein the mobile device has associated a quantity of cryptocurrency by a digitally signed record in the blockchain, the method comprising: 
receiving a request from the mobile device to access the network (Savolainenl:  figure 2 step 201; [0074]: IoT client/mobile device request a service or resource from the IoT node/network); 
generating a first new record for storage in the blockchain to transfer a predetermined quantity of cryptocurrency associated with the requester mobile device to be associated with the first network access point, the first new record being validated by the miner computing components (Daniel: [0077]: client wallet A belonging to IoT client/mobile device generate cryptocurrency transaction to be confirmed/validated by miners; [0068]: waiting for cryptocurrency transaction to be confirmed); and 
responsive to a validation of a second new record in the blockchain, the second new record associating the mobile device with the first access point, providing the mobile device with access to the network (Savolainen: [0082]: IoT node/first access point provides service for the IoT client/mobile device subsequent to successful payment). 
Savolainen discloses granting access to network access subsequent to successful payment using cryptocurrency, wherein the transactions are confirmed/validated by miner nodes. Savolainen does not explicitly disclose the scenario of roaming between one access point to another access point and 

As per claim 2, Savolainen as modified discloses the method of claim 1. Savolainen further discloses wherein the second access point verifies an entitlement of the mobile device to access the network (Savolainen: [0082]-[0084]: confirm payment and authorize access; Maes: [0041]). Same rationale applies here as above in rejecting claim 1. 
As per claim 3, Savolainen as modified discloses the method of claim 1. Savolainen as modified further discloses wherein the second access point generates a record in the blockchain associating the mobile device with the first access point (Savolainen: figure 3: generate record and record the transaction in cryptocurrency network/blockchain). 
As per claim 4, Savolainen as modified discloses the method of claim 1. Savolainen further discloses wherein the second new record is validated by the miner computing components (Savolainen: [0068]-[0069]: confirmation by cryptocurrency network to indicate the transaction is validated by the mining nodes). 
As per claim 5, Savolainen as modified discloses the method of claim 1. Savolainen further discloses wherein the second new record in the blockchain includes a reference to an original record for the mobile device such that the second new record supersedes the original record to associate the mobile device with the first access point (Savolainen: [0056]-[0060]: operation or blockchain). 
As per claim 6, Savolainen as modified discloses the method of claim 1. Savolainen further discloses wherein the entitlement of the mobile device is verified based on identification information for the mobile device (Savolainen: [0029]: wallet address and public key associated with wallet of the device). 
As per claim 7, Savolainen as modified discloses the method of claim 1. Savolainen further discloses wherein the entitlement of the mobile device is verified based on a digital signature provided by the mobile device signed using a private key (Savolainen: [0056]-[0060]). 
As per claim 8, Savolainen as modified discloses the method of claim 1. Savolainen further discloses wherein each of the first network access point and the second network access point is a wired or wireless network router (Maes: [0003]-[0005]). 
As per claim 9, Savolainen as modified discloses the method of claim 1. Savolainen further discloses wherein at least some of the miner computing components are one or more of: network appliances; or network access points (Savolainen: figure 2: cryptocurrency network comprises of network nodes that confirms transactions). 
As per claim 10, Savolainen as modified discloses the method of claim 1. Savolainen further discloses wherein the blockchain is a distributed transactional database (Savolainen: figure 2 and [0056]-[0060]). 
As per claim 11, Savolainen as modified discloses the method of claim 1. Savolainen further discloses wherein the miner components confirm a state of the blockchain by reaching a consensus as to the state of the blockchain based on a proof of work (Savolainen: [0068]-[0069]: confirmation of transactions in decentralized blockchain). 

As per claim 12, Savolainen as modified discloses the method of claim 1. Savolainen further discloses wherein an insufficiency of a quantity of cryptocurrency associated with the mobile device precludes access, by the mobile device, to the network (Savolainen: figure 2: access authorized after payment is confirmed, if not confirmed then no access).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Daniel et al. WO2016/128491 discloses validating computer resource usage using blockchain.
Castinado et al. U.S. Pub. No. 20170132630 discloses block chain alias for person-to-person payments.
Chen et al. U.S. Pub. No. 20120044862 discloses method for maintaining a communication session.
Walker et al. U.S. Pub. No. 20160364787 discloses method for multi-owner transfer of ownership of a device using blockchain.
providing network access using blockchain payments.
Palyutina et al. U.S. Pub. No. 20190386832 discloses network access sharing involving blockchain transactions to establish terms of access.
Androulaki et al. U.S. Pub. No. 20160180338 discloses method for transferring cryptocurrencies between a user account and a receiving account.
Srinivasan et al. U.S. Pat. No. 10839378 discloses method for performing device authentication operations using cryptography transactions.
Durvasula et al. U.S. Pub. No. 20180197173 discloses method for blockchain based proof of payment.
Fan et al. U.S. Pub. No. 20110130117 discloses service models for roaming mobile device.
Ducatel et al. GB2540976 discloses access control using cryptocurrency as an indication of authorization.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN HON (ERIC) CHEN whose telephone number is (571)272-3789.  The examiner can normally be reached on Monday to Thursday 9am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHIN-HON (ERIC) CHEN/Primary Examiner, Art Unit 2431